        Case 2:19-cv-02707-JWB-GEB Document 27 Filed 08/13/20 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS

BRENDA POE,                                   )
                                              )
         Plaintiff,                           )
                                              )       Case No. 2:19-cv-02707-CM-GEB
v.                                            )
                                              )
WALMART INC.                                  )
                                              )
         Defendant.                           )

                      STIPULATION FOR DISMISSAL WITH PREJUDICE

         COMES NOW the parties Plaintiff Brenda Poe and Defendant Walmart Inc., by and

through their undersigned counsels, and stipulate that this matter should be dismissed as to all

claims and causes of action against all parties with prejudice, each party to bear its own costs.

Dated: August 13, 2020                        Respectfully submitted,


                                              /s/ James M. Roswold
                                              James M. Roswold       KS#16468
                                              Lee R. Hardee III      KS#14943
                                              KANSAS CITY ACCIDENT INJURY
                                              ATTORNEYS
                                              510 Walnut Street, Suite 100
                                              Kansas City, MO 64106
                                              Phone: (816) 471-5111
                                              E-mail: james@kcaccidentattorneys.com
                                              E-mail: lhardee@thehardeelawfirmllc.com
                                              ATTORNEY FOR PLAINTIFF


                                              By: /s/ Anna M. Berman
                                              Anna M. Berman KS # 24519
                                              KUTAK ROCK LLP
                                              2300 Main Street, Suite 800
                                              Kansas City, MO 64108
                                              Phone: (816) 960-0090
                                              E-mail: Anna.Berman@KutakRock.com
                                              ATTORNEY FOR DEFENDANT




                                                  1
4814-5572-0646.1
